DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the dashed lines in fig. 2” as described in the specification, page 13, line 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the main reflector is located between the sub-reflector and the test location” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 11, line 3: “the chamber 14” should read “the testing chamber 14”.
Page 12, line 19: “the sub-reflector 22” should read “the sub-reflector 32”.
Appropriate correction is required.

Claim Objections
Claims objected to because of the following informalities:  
Claim 1, line 11 and 13: “the focal point” should read “the at least one focal point”.
Claim 4, line 2-3 and 4: “the focal point” should read “the at least one focal point”.
Claim 4, line 4: “the second antenna” should read “the at least second feed antenna”.
Claim 12, line 1-2: “comprising measurement equipment” should read “comprising a measurement equipment”,
Claim 15, line 12 and 13: “the focal point” should read “the at least one focal point”.
Claim 18, line 3 and 4-5: “the focal point” should read “the at least one focal point”.
Claim 18: Claim 4, line 4: “the second antenna” should read “the at least second feed antenna”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conn et al, WO8606550A1 (hereinafter Conn) and further in view of Maruo et al, US Patent 10763979 (hereinafter Maruo).
Regarding claim 1, Conn discloses an over-the-air (OTA) measurement system for testing a device under test, the OTA measurement system comprising a feed antenna, a test location for the device under test, and a reflector array with a main reflector and a sub-reflector (Fig. 2: the system comprising a feedhorn 12, quiet zone 44 containing the unit under test, see page 10, line 31-33, it is implied that the test location is located at the quiet zone, a main reflector 16 and a sub-reflector 14),
the feed antenna facing the sub-reflector (Fig. 2: the feedhorn 12 facing the sub-reflector 14),
the reflector array being located such that a signal path is established between the feed antenna and the test location via the sub-reflector and the main reflector (Fig. 2: showing signal paths from feed antenna 12 and the quiet zone 44 via sub-reflector 14 and main reflector 16),
the sub-reflector having at least one focal point (fig. 2 below: the focal point is where all the signal rays meet), and
the first feed antenna being associated with the focal point of the sub-reflector (Fig. 2: feed horn 12 being associated with the focal point of the sub-reflector).
Conn does not disclose the OTA measurement system comprising a plurality of feed antennas the plurality of feed antennas which comprising a first feed antenna and at least one second feed antenna, and the at least one second feed antenna being located offset from the focal point of the reflector.
Maruo discloses the OTA measurement system comprising a plurality of feed antennas the plurality of feed antennas which comprising a first feed antenna and at least one second feed antenna, and the at least one second feed antenna being located offset from the focal point of the reflector (Fig. 13 below: the measurement system comprises a plurality of antennas 6, the second feed antenna located offset from the focal point F).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the plurality of feed antennas as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).

[AltContent: textbox (Focal point)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    735
    1002
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second feed antenna)][AltContent: textbox (First feed antenna)][AltContent: textbox (Third feed antenna)][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    459
    752
    media_image2.png
    Greyscale


Regarding claim 2, Conn does not disclose the first feed antenna is configured to emit electromagnetic waves in a first frequency band, and wherein the at least one second feed antenna is configured to emit electromagnetic waves in a second frequency band, the second frequency band being different from the first frequency band.
Maruo discloses the first feed antenna is configured to emit electromagnetic waves in a first frequency band, and wherein the at least one second feed antenna is configured to emit electromagnetic waves in a second frequency band, the second frequency band being different from the first frequency band (Fig. 8, col. 10, line 4-10: first antenna 6 emits electromagnetic waves in first frequency band from 24.25 MHz to 40.0 MHz, second antenna 6 emits electromagnetic waves in second frequency band from 40.5 MHz to 43.5 MHz).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first and second feed antenna emitting electromagnetic waves in different frequency bands as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 3, Conn does not disclose a central frequency of the first frequency band is lower than a central frequency of the second frequency band.
Maruo discloses a central frequency of the first frequency band is lower than a central frequency of the second frequency band (Fig. 8, col. 10, line 4-10: first antenna 6 emits electromagnetic waves in first frequency band from 24.25 MHz to 40.0 MHz which has central frequency = (24.25+40.0)/2 = 32.125 MHz, second antenna 6 emits electromagnetic waves in second frequency band from 40.5 MHz to 43.5 MHz which has central frequency = (40.5+43.5)/2 = 42 MHz).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the central frequency of the first frequency band being lower than the central frequency of the second frequency band as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 4, Conn does not disclose the OTA measurement system further comprising at least one third feed antenna, the at least one third feed antenna being located offset from the focal point, wherein a distance between the focal point and the at least one third feed antenna is bigger than a distance between the second antenna and the focal point.
Maruo discloses the OTA measurement system further comprising at least one third feed antenna, the at least one third feed antenna being located offset from the focal point, wherein a distance between the focal point and the at least one third feed antenna is bigger than a distance between the second antenna and the focal point (Fig. 13 above: antenna 6 located outside of focal point F, a distance between the focal point F and the third feed antenna is bigger than a distance between the second antenna and the focal point F).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the third feed antenna as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 5, Conn does not disclose the at least one third feed antenna is configured to emit electromagnetic waves in a third frequency band, the third frequency band being different from the first frequency band and from the second frequency band.
Maruo discloses the at least one third feed antenna is configured to emit electromagnetic waves in a third frequency band, the third frequency band being different from the first frequency band and from the second frequency band (Fig. 8, col. 10, line 4-10: third antenna 6 emits electromagnetic waves in third frequency band from 3.3 MHz to 5.0 MHz, different from the first and the second frequency band).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the third feed antenna emitting electromagnetic waves in a third frequency band as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 6, Conn does not disclose a central frequency of the second frequency band is higher than a central frequency of the third frequency band and/or wherein a central frequency of the first frequency band is higher than a central frequency of the third frequency band.
Maruo discloses a central frequency of the second frequency band is higher than a central frequency of the third frequency band and/or wherein a central frequency of the first frequency band is higher than a central frequency of the third frequency band (Fig. 8, col. 10, line 4-10: the central frequency of the second frequency band is 42 MHz being higher than the central frequency of the third frequency band which is (3.3+5.0)/2 = 4.15 MHz).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the central frequency of the second frequency band being higher than the central frequency of the third frequency band as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 8, Conn further discloses wherein the sub-reflector facing the feed antennas is established as a non-paraboloid reflector (Fig. 2: sub-reflector 14 is a non-paraboloid reflector).
Regarding claim 10, Conn does not disclose the OTA measurement system further comprising a positioner for the device under test, wherein the positioner is configured to position the device under test in a predetermined manner within the test location.
Maruo discloses the OTA measurement system further comprising a positioner for the device under test, wherein the positioner is configured to position the device under test in a predetermined manner within the test location (Fig. 1, col. 10, line 51-57: positioner 56a is configured to position the device under test 100 within the test location).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the positioner as taught in Maruo to the measurement system as taught in Conn for the purpose of adjusting the orientation of the device under test in order to perform the measurements on the device in different directions (Maruo, lines 51-57).
Regarding claim 12, Conn does not disclose the OTA measurement system further comprising measurement equipment, the measurement equipment being configured to conduct OTA measurements.
Maruo discloses the OTA measurement system further comprising measurement equipment, the measurement equipment being configured to conduct OTA measurements (Fig. 4, Col. 16, line 16-18: the measurement apparatus 1 has a signal measurement unit 21).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the measurement equipment as taught in Maruo to the measurement system as taught in Conn for the purpose of performing measurements to the device under test (Maruo, col 17, line 27-33).
Regarding claim 13, Conn further discloses wherein a quiet zone is established by the feed antenna together with the reflector array, and wherein the test location is located within the quiet zone (Fig. 2: quiet zone 44 is established by the feed horn 12 with the reflector array, the zone in which the unit under test is placed is referred as the quiet zone, see page 5, line 11-12, it is implied that the test location is located within the quiet zone).
Regarding claim 14, Conn further discloses the OTA measurement system further comprising the device under test, and wherein the device under test is located in the test location (page 10, line 31-33: the quiet zone 44 contains the device under test, it is implied that the device under test is located in the test location so that test measurements can be performed).
Regarding claim 15, Conn discloses a method of testing a device under test over-the-air, wherein the method comprises:
providing a device under test (Fig. 2, page 10, line 31-33: providing a unit under test located in the quiet zone);
providing an OTA measurement system for testing the device under test over-the-air, wherein the OTA measurement system comprises a feed antenna, a test location for the device under test, and a reflector array with a main reflector and a sub-reflector (Fig. 2: the system comprising a feedhorn 12, quiet zone 44 containing the unit under test, it is implied that the test location is located at the quiet zone, a main reflector 16 and a sub-reflector 14), the feed antenna facing the sub-reflector (Fig. 2: the feedhorn 12 facing the sub-reflector 14), the reflector array being located such that a signal path is established between the feed antenna and the test location via the sub-reflector and the main reflector (Fig. 2: showing signal paths from feed antenna 12 and the quiet zone 44 via sub-reflector 14 and main reflector 16), the sub-reflector having at least one focal point (fig. 2 above: the focal point is where all the signal rays meet), and the first feed antenna being located at the focal point of the sub-reflector (Fig. 2: feed horn 12 being associated with the focal point of the sub-reflector).
placing the device under test at the test location (page 10, line 31-33: the quiet zone 44 contains the device under test, it is implied that the device under test is located in the test location so that test measurements can be performed).
Conn does not disclose the OTA measurement system comprising a plurality of feed antennas the plurality of feed antennas which comprising a first feed antenna and at least one second feed antenna, and the at least one second feed antenna being located offset from the focal point of the reflector and performing an over-the-air measurement on the device under test.
Maruo discloses the OTA measurement system comprising a plurality of feed antennas the plurality of feed antennas which comprising a first feed antenna and at least one second feed antenna, and the at least one second feed antenna being located offset from the focal point of the reflector (Fig. 13 below: the measurement system comprises a plurality of antennas 6, the second feed antenna located offset from the focal point F) and performing an over-the-air measurement on the device under test (Fig. 4, Col. 16, line 16-18: the measurement apparatus 1 has a signal measurement unit 21 to measure the transmission and reception characteristics of the DUT 100, see col. 17, line 27-33).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the plurality of feed antennas and perform measurements as taught in Maruo to the measurement system as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3) and measure the radiating characteristics of the device under test (Maruo, col 17, line 27-33)..
Regarding claim 16, Conn does not disclose a first test signal is generated by the first feed antenna in a first frequency band, and wherein a second test signal is generated by the at least one second feed antenna in a second frequency band, the second frequency band being different from the first frequency band.
Maruo discloses a first test signal is generated by the first feed antenna in a first frequency band, and wherein a second test signal is generated by the at least one second feed antenna in a second frequency band, the second frequency band being different from the first frequency band (Fig. 8, col. 10, line 4-10: first antenna 6 emits electromagnetic waves in first frequency band from 24.25 MHz to 40.0 MHz, second antenna 6 emits electromagnetic waves in second frequency band from 40.5 MHz to 43.5 MHz).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first and second feed antenna emitting electromagnetic waves in different frequency bands as taught in Maruo to the method as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 17, Conn does not disclose a central frequency of the first frequency band is lower than a central frequency of the second frequency band.
Maruo discloses a central frequency of the first frequency band is lower than a central frequency of the second frequency band (Fig. 8, col. 10, line 4-10: first antenna 6 emits electromagnetic waves in first frequency band from 24.25 MHz to 40.0 MHz which has central frequency = (24.25+40.0)/2 = 32.125 MHz, second antenna 6 emits electromagnetic waves in second frequency band from 40.5 MHz to 43.5 MHz which has central frequency = (40.5+43.5)/2 = 42 MHz).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the central frequency of the first frequency band being lower than the central frequency of the second frequency band as taught in Maruo to the method as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 18, Conn does not disclose the OTA measurement system comprises at least one third feed antenna, the at least one third feed antenna being located offset from the focal point, wherein a distance between the focal point and the at least one third feed antenna is bigger than a distance between the second antenna and the focal point, and wherein a third test signal is generated by the at least one third feed antenna in a third frequency band, the third frequency band being different from the first frequency band and from the second frequency band.
Maruo discloses the OTA measurement system comprises at least one third feed antenna, the at least one third feed antenna being located offset from the focal point, wherein a distance between the focal point and the at least one third feed antenna is bigger than a distance between the second antenna and the focal point (Fig. 13 above: antenna 6 located outside of focal point F, a distance between the focal point F and the third feed antenna is bigger than a distance between the second antenna and the focal point F), and wherein a third test signal is generated by the at least one third feed antenna in a third frequency band, the third frequency band being different from the first frequency band and from the second frequency band (Fig. 8, col. 10, line 4-10: third antenna 6 emits electromagnetic waves in third frequency band from 3.3 MHz to 5.0 MHz, different from the first and the second frequency band).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the third feed antenna as taught in Maruo to the method as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).
Regarding claim 19, Conn does not disclose a central frequency of the second frequency band is higher than a central frequency of the third frequency band and/or wherein a central frequency of the first frequency band is higher than a central frequency of the third frequency band.
Maruo discloses a central frequency of the second frequency band is higher than a central frequency of the third frequency band and/or wherein a central frequency of the first frequency band is higher than a central frequency of the third frequency band (Fig. 8, col. 10, line 4-10: the central frequency of the second frequency band is 42 MHz being higher than the central frequency of the third frequency band which is (3.3+5.0)/2 = 4.15 MHz).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the central frequency of the second frequency band being higher than the central frequency of the third frequency band as taught in Maruo to the method as taught in Conn for the purpose of being able to test the device in a wide frequency range by using a plurality of antennas operating in a plurality of frequency bands (Maruo, col. 1, line 64 to col 2, line 3).

Claims 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conn and Maruo as applied to claims 1 and 15 above, and further in view of Derat et al, US Patent No. 10536228 (hereinafter Derat).
Regarding claim 7, Conn and Maruo do not disclose the main reflector is located between the sub-reflector and the test location, the main reflector facing the test location and the sub-reflector such that the signal path is established between the plurality of feed antennas and the test location via the sub-reflector and the main reflector.
Derat discloses the main reflector is located between the sub-reflector and the test location (Fig. 2 below: the reflector 30 is located between the further reflector 31 on the left of reflector 30 and the device under test 10 on the right of reflector 30, it is implied that the location of the device under test is the test location so that the testing measurements can be performed), the main reflector facing the test location and the sub-reflector such that the signal path is established between the feed antenna and the test location via the sub-reflector and the main reflector (Fig. 2 below: reflector 30 facing the test location – the device under test 10 such that the signal paths are the dotted lines established between the feed antenna 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the main reflector between the sub-reflector and the test location as taught in Derat to the measurement system as taught in Conn and Maruo for the purpose of changing the path of the reflected signals between the feed antenna and the test location.
[AltContent: textbox (20)][AltContent: textbox (30)]
    PNG
    media_image3.png
    346
    417
    media_image3.png
    Greyscale

Regarding claim 9, Conn further discloses wherein the main reflector is established as a paraboloid reflector (Fig. 2).
Conn and Maruo do not disclose the main reflector being located between the sub-reflector and the test location.
Derat discloses the main reflector is located between the sub-reflector and the test location (Fig. 2 above: the reflector 30 is located between the further reflector 31 on the left of reflector 30 and the device under test 10 on the right of reflector 30, it is implied that the location of the device under test is the test location so that the testing measurements can be performed).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the main reflector between the sub-reflector and the test location as taught in Derat to the measurement system as taught in Conn and Maruo for the purpose of changing the path of the reflected signals between the feed antenna and the test location.
Regarding claim 20, Conn and Maruo do not disclose the main reflector is located between the sub-reflector and the test location, the main reflector facing the test location and the sub-reflector such that the signal path is established between the plurality of feed antennas and the test location via the sub-reflector and the main reflector.
Derat discloses the main reflector is located between the sub-reflector and the test location (Fig. 2 above: the reflector 30 is located between the further reflector 31 on the left of reflector 30 and the device under test 10 on the right of reflector 30, it is implied that the location of the device under test is the test location so that the testing measurements can be performed), the main reflector facing the test location and the sub-reflector such that the signal path is established between the feed antenna and the test location via the sub-reflector and the main reflector (Fig. 2 above: reflector 30 facing the test location – the device under test 10 such that the signal paths are the dotted lines established between the feed antenna 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the main reflector between the sub-reflector and the test location as taught in Derat to the measurement system as taught in Conn and Maruo for the purpose of changing the path of the reflected signals between the feed antenna and the test location.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conn and Maruo as applied to claim 1 above, and further in view of Rowell, US Pub. No. 20200217885A1.
Regarding claim 11, Conn and Maruo do not disclose the OTA measurement system further comprising an RF-shielded chamber, the RF-shielded chamber enclosing the plurality of feed antennas, the test location for the device under test, and the reflector array.
Rowell discloses the OTA measurement system further comprising an RF-shielded chamber, the RF-shielded chamber enclosing the plurality of feed antennas, the test location for the device under test, and the reflector array (Fig. 1: shielded anechoic chamber 101 enclosing the feed antennas 103a, 103b, the device under test 102 which is implied that the location of the device under test is the test location so that the testing measurement can be performed and reflector array 105, 104a, 104b).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the RF-shielded chamber as taught in Rowell to the measurement system as taught in Conn and Maruo for the purpose of preventing the outside electromagnetic waves entering and the inside electromagnetic waves leaking outside in order to improve the measurement accuracy (Rowell, para [0007]). 

Citation of Pertinent Art
Meissner et al, EP Pub. 3828558A1 – OTA measuring device with feed at focal point
Mahmud, DE 102017122443 A1 – antenna test system with dual reflectors

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845